P ER CURIAM. On October 2, 2001, petitioner Charles Martin moved to file a belated appeal, and, on October 25, 2001, this court issued a per curiam remanding this case to the trial court to settle the record in order to determine whether Martin had requested his then attorney, Dale Finley, to file a notice of appeal. The trial court complied with our per curiam on November 27, 2001, and the trial court’s order was subsequently filed with our clerk’s office on December 5, 2001. The trial court concluded that Martin had directed Finley to file a motion, but Finley failed to do so in violation of Rule 16 of the Rules of Appellate Procedure— Criminal.  On January 2, 2000, Martin’s motion for belated appeal was resubmitted, but, because the court was not apprised of the trial court’s November 27, 2001, order settling the record, we requested compliance with the October 25, 2001, be done. Now, being knowledgeable of the trial court’s order settling the record, we grant Martin’s motion for belated appeal. We also refer the matter concerning Mr. Finley to the Professional Conduct Committee.